DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 3/4/2021.  Claims 1 and 4-12 have been canceled. New claims 13-22 have been added in this amendment. Therefore, claims 13-22 are pending in this office action, of which claims 13, 21 and 22 are independent claims.

Claim Objections
Claims 14-17 are objected to because of the following informalities:  the recited claimed limitations “the first determination unit” and “the second determination unit” lack antecedent basis.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments, filed 3/4/2021, with respect to the rejections of claims 1 and 4-12 under 35 USC 103 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However, upon further review a new ground of rejection has been made in view of   Numata, US 20110051194 A1 (hereinafter “Numata”) and in view of Goto, US 20030020949 A1 (hereinafter “Goto”).

Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 

	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
The art of record is not seen to disclose or to suggest at least the features of a monitoring unit configured to monitor, after predetermined time intervals, one or more folders of which at least a part of a folder name shows a date included in a predetermined period among the plurality of folders, wherein one or more folders of which at least a part of a folder name shows a date not included in a predetermined period among the plurality of folders are not monitored,  as recited in the newly added independent claims 13, 21 and 22 (2nd page) . 

	In response to applicant's argument a:  The argument is that Kameyama does not disclose the “monitoring unit” in the present claims.
	The Numata reference teaches in para 0034 that the file output check unit 127 (i.e., monitoring unit) checks the number of the files output to the storage region in the file server 4 at every periodical interval (i.e., predetermined time intervals), determines whether an image forming apparatus that has failed the file output exists among the plurality of image forming 
	Para 0085 teaches the schedule management unit 122 detects that a time for outputting the file has come. In step S102, the file output unit 121 outputs the file into the storage region in the file server 4 set via the screen illustrated in FIG. 4. When the file is output, if a folder having a name that represents a current date does not exist, the file output unit 121 generates a folder (i.e., generated folder name with current date) and outputs the file into the generated folder. 
	And para 0080-0082 teaches folder “20090119”, 20090118, 20090117 and 20090115 all these subsequent folders identified based on name including dates are evaluated to check whether the output files are successful. This corresponds to predetermined period is checked before outputting the files in the new folder.
	Additionally, Para 0077 and 0098 teaches  when "SET FILE ATTRIBUTE TO READ-ONLY WHEN BEING DETERMINED AS SUCCESS" is specified, the post-processing unit 129 sets the attribute of the file stored in the folder to read-only when the periodical output is determined to be successful. With this configuration, the files can be prevented from being falsified as much as possible and also the post-processing unit compresses capacities of the folders. Thus when the periodic output was successful the folder attribute changed to read-only for preventing falsification and folder capacity also compressed which is compared under broadest reasonable interpretation as the folders processing is complete and are not monitored.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Numata, US 20110051194 A1 (hereinafter “Numata”) and in view of Goto, US 20030020949 A1 (hereinafter “Goto”).

As to claims 13, 21 and 22, 
Numata teaches an information processing apparatus configured to manage a plurality of folders storing data (Numata, Fig. 3, 4 and 7 and para 0043-0048, shows screens for configuring storing images in the storage region in the file server 4), the information processing apparatus comprising: 
at least one processor and at least one memory coupled to the at least one processor and having stored thereon instructions which, when executed by the at least one processor (Numata, para 0023), function as: 
a monitoring unit configured to monitor (Numata, para 0034, 0040, 0085, file output check unit), after predetermined time intervals, one or more folders of which at least a part of a folder name shows a date included in a predetermined period among the plurality of folders (Numara, para 0085, the schedule management unit 122 detects that a time for outputting the file has come (i.e., time interval). In step S102, the file output unit 121 outputs the file into the storage region in the file server 4 set via the screen illustrated in FIG. 4. When the file is output, if a folder having a name that represents a current date does not exist, the file output unit 121 generates a folder and outputs the file into the generated folder with para 0059 for when the file output check is performed on the storage region, a "20090117" folder, the file output check unit 127(i.e., monitoring unit) compares the number of the files stored in a folder, which is "20090116" or earlier (i.e., predetermined period) and has successfully output the files, with the number of the files stored in the "20090117" folder); 
a detection unit (Numata, para 0059, file output check unit) configured to detect new data in the monitored one or more folders (Numata, para 0037, 0059, In an environment in which the number of the management target image forming apparatuses periodically changes, the user specifies "COMPARE WITH NUMBER OF FILES THAT HAVE BEEN SUCCEEDED PREVIOUS TIME" so that the file output check (i.e., detect) may be performed by comparing the number (i.e., detect new data) of the files stored in the storage region with relative values); and 
a notification unit (Numata, Fig. 6 and para 0068, post-processing unit 129) configured to notify about the detected new data in the monitored one or more folders (Numata, Fig. 6 and para 0068-0074, When "NOTIFY FILE OUTPUT CHECK RESULT" is specified, the post-processing unit 129 notifies a notification destination (mail address) specified using a notification setting button via a screen for setting the notification destination (not illustrated) of a result of the file output check. See also para 0006, notifies a user if contents of the shared folder is changed), 
wherein one or more folders of which at least a part of a folder name shows a date not included in a predetermined period among the plurality of folders are not monitored (Numata, para 0039 for The post-processing unit 129 performs previously set post-processing according to a result of the file output check. For example, the post-processing unit 129 notifies a user of the result of the file output check and changes an attribute value of the file stored in the storage region in the file server 4 according to the result of the file output check with para 0077 and 0098 for When "SET FILE ATTRIBUTE TO READ-ONLY WHEN BEING DETERMINED AS SUCCESS" is specified, the post-processing unit 129 sets the attribute of the file stored in the folder to read-only when the periodical output is determined to be successful. With this configuration, the files can be prevented from being falsified as much as possible and also the post-processing unit compresses capacities of the folders. Thus when the periodic output was successful the folder attribute changed to read-only for preventing falsification and folder capacity also compressed which is compared as the folders are not monitored).
Even though Numata teaches a detection unit configured to detect changed data in the monitored one or more folders, Numata does not explicitly teach detect new data in the monitored one or more folders.
However, Goto teaches detect new data in the monitored one or more folders (Goto, para 0095 for If the comparison result shows that the date/time of the latest file is updated, the CPU 22 determines the presence of new image data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Numata by including the system that provide designated to-be-monitored folder list data and identify the presence of new image data as taught by Goto because the combination would have improved the conventional prior-art method which are time-consuming procedures that have to be carried out for the pre-setting of the digital MFP, the scanning operation, the taking-in of the image data file, the activation of the application, and the opening of the file. Moreover, a great deal of time and labor is required when a large volume of image data files are processed.

As to claim 17,
The combination of Numata and Goto teaches 51617035-v1the second determination unit further determines whether there is first monitoring after start-up of a program for monitoring a folder(Numata, para 0034, The file output check unit 127 checks (i.e., determination unit determine) the number of the files output to the storage region(i.e., monitoring folder)  in the file server 4 at every periodical interval (i.e., start-up of a program), determines whether an image forming apparatus that has failed the file output exists among the plurality of image forming apparatuses, and checks whether the file is successfully output at the periodical interval (the periodical output is successful)), and if it is determined that there is the first monitoring after the start-up of the program for monitoring a folder, the time from a last monitoring execution to the current date and time is included in the predetermined period set to be monitored in advance (Numata, para 0054,0058, 0080-0082, When the image forming apparatus 1 outputs the file into a "20090119" folder (i.e., current date), since the image forming apparatus in which the determination unit 128 is included satisfies a condition "An image forming apparatus that has first output the file during the periodical file output of the present time", the determination unit 128 determines to perform the file output check. According to a result of the file output check performed on a "20090118" folder (i.e., last monitoring execution), all image forming apparatuses have output the files thereinto. Thus, the post-processing unit 129 changes the folder name to "20090118_OK". Therefore, previous time folder 20090118 to the present folder date 20090119 period is monitored which corresponds to predetermined period. Note: The system described in Fig. 1 in Numata provides functionality for folder configuration as shown in Fig. 3-7. Additionally this limitation is a contingent limitation and the limitation is not performed if the preceding condition has not met).  

As to claim 20,
The combination of Numata and Goto teaches the predetermined period is a period set in advance on the basis of a current date, and if the current date changed, the predetermined period is updated (Numata, para 0022, 0056 and 0058, COMPARE WITH NUMBER OF FILES THAT HAVE BEEN SUCCEEDED PREVIOUS TIME with para 0058 for When "COMPARE WITH NUMBER OF FILES THAT HAVE BEEN SUCCEEDED PREVIOUS TIME" is specified, the file output check unit 127 performs the file output check by comparing the number of the files stored in the storage region on which the file output check is performed this time with the number of the files stored in the storage region which is determined that the file output check has been successfully performed at the previous time (i.e., predetermined period) or earlier. Thus the current folder is compared with the previous folder. Note: this is a contingent limitation, the limitation is not performed if the preceding condition is not met).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over “Numata” and in view of “Goto” and further in view of Ozawa e al., US 20100110228 A1 (hereinafter “Ozawa”).

As to claim 14,
The combination of Numata and Goto teaches the invention as claimed above, the combination does not explicitly teach if the folder name of the sub-folder does not show a date, the first determination unit further determines whether at least a part of the folder name of the sub-folder shows a month, and if at least a part of the folder name of the sub-folder is determined to show a month, it is determined whether at least a part of a folder name at a lower level than the sub- folder shows a date.
However, Ozawa teaches if the folder name of the sub-folder does not show a date, the first determination unit further determines whether at least a part of the folder name of the sub-folder shows a month (Ozawa, Fig. 2 shows middle order event folder containing month of the event and para 0122-0125 teaches, As shown in FIG. 4, the event virtual folder has a folder name serving as identification information. The folder name thereof is information such as "Gardening festival", "Family reunion", and so forth, the files stored in the event folder contains date/time indicating the recording position. Note: this limitation is a contingent limitation and the limitation is not performed if the preceding condition has not met), and if at least a part of the folder name of the sub-folder is determined to show a month, it is determined whether at least a part of a folder name at a lower level than the sub- folder shows a date (Ozawa, para 0122-0125, As shown in FIG. 4, the event virtual folder has a folder name serving as identification information. The folder name thereof is information such as "Gardening festival", "Family reunion", and so forth, the files stored in the event folder contains date/time indicating the recording position. Note: this limitation is a contingent limitation and the limitation is not performed if the preceding condition has not met).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Numata and Goto by including the image processing apparatus that manages image data obtained by photographing and organized hierarchically as a year/month virtual folder (upper order), event virtual folder (middle order), and image file (lower order) in order to enable a quick search without performing tedious operations in the case of searching the image data of the targeted image from within the large amount of image data accumulated in the memory as taught by Ozawa.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Numata” and in view of “Goto” and further in view of Oh, US 20110051559 A1 (hereinafter “Oh”).

As to claim 15,
The combination of Numata and Goto teaches the invention as claimed above, the combination does not explicitly teach the second determination unit determines whether a current time of the information processing apparatus is in the vicinity of a date change, and if the current time is determined to be in the vicinity of the date change, the sub- folder to be monitored is changed based on the current time.
However, Oh teaches the second determination unit determines whether a current time of the information processing apparatus is in the vicinity of a date change, and if the current time is determined to be in the vicinity of the date change, the sub-folder to be monitored is changed based on the current time (Oh, para 0045 for the number of weekdays Ndw is the number of days from weekday DW0 to weekday DW1 of the evaluation date based on the weekday DW0 of the specific date. For example, if weekday DW0 is Sunday and weekday DW1 is Monday, Monday is reached by adding one day to Sunday, and the number of weekdays Ndw=1 with para 0058 for the evaluation date is before the specific date if the hour-minute Hm1 is 0:00-0:59, and is after the specific date if the hour-minute Hm1 is 1:01-23:59. Note that what the process does if hour-minute Hm1=hour-minute Hm0 can be configured according to the purpose of comparing the evaluation date and specific date. Note: the system described in Oh reference provides functionality to add additional days to the evaluation/monitoring days. Additionally, this limitation is a contingent limitation and the limitation is not performed if the preceding condition has not met).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Numata and Goto by including the method of enabling quickly determining if an evaluation date is before or after a specific date and  also relates to a a daylight saving time determination device, and a timepiece in order to provide accurate time information for an evaluation date such as the current date and time, and determine if the evaluation date is before or after the specific date as taught by Oh.  

As to claim 16,
The combination of Numata, Goto and Oh teaches if the current time is before a date change, the second determination unit sets a range in which one day is added to the predetermined period set to be monitored in advance from a next day after the current date, and if the current time is after the date change, the second determination unit sets a range in which one day is added to the predetermined period set to be monitored in advance from the current date (Oh, para 0045 for the number of weekdays Ndw is the number of days from weekday DW0 to weekday DW1 of the evaluation date based on the weekday DW0 of the specific date. For example, if weekday DW0 is Sunday and weekday DW1 is Monday, Monday is reached by adding one day to Sunday, and the number of weekdays Ndw=1 with para 0058 for the evaluation date is before the specific date if the hour-minute Hm1 is 0:00-0:59, and is after the specific date if the hour-minute Hm1 is 1:01-23:59. Note that what the process does if hour-minute Hm1=hour-minute Hm0 can be configured according to the purpose of comparing the evaluation date and specific date. Note: the system described in Oh reference provides functionality to add additional days to the evaluation/monitoring days based on specific hours of day and time. Additionally, this limitation is a contingent limitation and the limitation is not performed if the preceding condition has not met).  

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Numata” and in view of “Goto” and further in view of Morishita, US 20120331020 A1 (hereinafter “Morishita”).

As to claim 18,
The combination of Numata and Goto teaches the invention as claimed above, the combination does not explicitly teach the information processing apparatus further comprises a configuration determination unit configured to determine whether a folder configuration is normal if a folder name does not show a date or a month, the notification unit notifies that a folder cannot be monitored, if the folder configuration is not normal, and the notification unit does not notify that a folder cannot be monitored, if the folder configuration is normal.
However, Morishita teaches information processing apparatus according to claim 13, wherein the information processing apparatus further comprises a configuration determination unit configured to determine whether a folder configuration is normal if a folder name does not show a date or a month, the notification unit notifies that a folder cannot be monitored, if the folder configuration is not normal (Morishita, Fig. 19 and para 0243, the DLNA server checks a folder name.  Specifically, the DLNA server checks whether or not a folder name of a folder information request received at step G1 includes a date or an event name.  At step G4, the DLNA server judges whether or not the folder names includes a date or an event name.  When the folder name includes a date or an event name, the flow goes to step G5, and when the folder name does not include any of a date and an event name, 
the flow goes to step G6. G6 step describe transmitting folder information (i.e., notify) as shown in Fig. 19. Note: this is a contingent limitation, the limitation is not performed if the preceding condition is not met), and
the notification unit does not notify that a folder cannot be monitored, if the folder configuration is normal (Morishita, para 0243, the DLNA server judges whether or not the folder names includes a date or an event name.  When the folder name includes a date or an event name, the flow goes to step G5, and when the folder name does not include any of a date and an event name, the flow goes to step G6.  At step G5, the DLNA server arranges file names of "20091224 CHRISTMAS PARTY" folder information that is a content list serving as a list of file names. Thus when folder name includes date or event name which correspond to normal configuration and folder information are not transmitted. Note: this is a contingent limitation, the limitation is not performed if the preceding condition is not met).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Numata and Goto by including the information output system for organizing folders based on folder name having date no not as taught by Morishita because the combination would have control publishing order of publication data sets in accordance with information included in folder identification information such as a folder name, thus making it possible to change publishing order easily when data of an image or the like is published to other apparatus connected to the network.
  

As to claim 19,
The combination of Numata, Goto and Morishita, if a folder is not created, the configuration determination unit determines that the folder configuration is normal (Morishita, para 0243, the DLNA server judges whether or not the folder names includes a date or an event name.  When the folder name includes a date or an event name, the flow goes to step G5, and when the folder name does not include any of a date and an event name, the flow goes to step G6.  At step G5, the DLNA server arranges file names of "20091224 CHRISTMAS PARTY" folder information that is a content list serving as a list of file names. Thus when folder name includes date or event name which correspond to normal configuration and folder information are not transmitted. Note: this is a contingent limitation, the limitation is not performed if the preceding condition is not met).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Kameyama (JP 4958803 B2) discloses an information processing apparatus that receives data from an external device, a control method thereof and a program.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




5/20/2021

/NARGIS SULTANA/Examiner, Art Unit 2164            

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164